COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF ABATEMENT

Appellate case name: Fidelis Johnson Badaiki v. Steve Mckenzie, Schlumberger
                     Holdings Corporation et al.

Appellate case number: 01-20-00778-CV

Trial court case number: 2020-16532

Trial court:           11th District Court of Harris County

Appellees have filed a motion to dismiss the appeal contending that Appellant
Fidelis Johnson Badaiki has entered into a settlement agreement with Appellees.
Appellees assert that, in the settlement agreement, Badaiki agreed to dismiss this
case and two related federal cases that Badaiki had filed against Appellees in the
United States District Court, Southern District of Texas. Appellees assert that the
settlement agreement renders this appeal moot.

To support their dismissal motion, Appellees have attached an “Order of Dismissal”
from the federal court proceedings. In the order, the federal district court found that
Badaiki had entered into a “binding settlement agreement” with Appellees wherein
Badaiki “agreed to ‘a complete release on all claims in all cases’ he has pending
against [Appellees] before state and federal courts.” The federal district court
ordered, “These actions are dismissed with prejudice pursuant to the binding
settlement agreement.”

In his response to the dismissal motion, Badaiki contends that he did not enter into
a settlement agreement with Appellees. He also asserts that this appeal cannot be
dismissed based on the federal court’s order.



                                          1
A review of the dismissal motion and its attachments reveals that this Court lacks
sufficient information to determine the propriety of Appellees’ motion to dismiss
this appeal.

“When a settlement dispute arises while the underlying action is on appeal, the party
seeking enforcement [of the purported settlement agreement] must file a separate
breach-of-contract action.” Mantas v. Fifth Court of Appeals, 925 S.W.2d 656, 658–
59 (Tex. 1996). Under Mantas, an appellate court must abate the appeal “pending
final resolution (including all appeals) of [the] suit to enforce the settlement
agreement.”

Here, Appellees indicate that they asserted a claim to enforce the settlement
agreement in the federal trial court. As a result, Appellees obtained an order of
dismissal of all state and federal actions between the parties based on the federal trial
court’s findings that there is a binding settlement agreement between the parties. See
id. at 658 (recognizing that, when a settlement dispute arises while the trial court has
jurisdiction over the underlying action, “a claim to enforce the settlement agreement
should, if possible, be asserted in that court under the original cause number”).

However, the federal court’s dismissal order indicates that there has not been a “final
resolution” of Appellees’ claim to enforce the settlement agreement. See id.
Specifically, the federal court’s order states, “A final judgment will enter
separately.” In short, from the face of the order it does not appear that Appellees
have provided this Court with a final judgment issued in the federal action, nor have
they shown that any appeals in the federal action have been resolved. See id.

Accordingly, this appeal is abated to permit Appellees an opportunity to provide
this Court with additional documentation showing that there has been a “final
resolution (including all appeals)” in federal court of their claim to enforce the
settlement agreement and any other documentation necessary to establish that this
appeal should be dismissed.

Appellees must file any supplemental documentation showing the final resolution of
their claim in federal court within 30 days of the date of this order. Once filed,
Badaiki will have 30 days to file a response.

The appeal will be reinstated when (1) Appellees file their supplemental
documentation or (2) the allotted time to file the documentation has expired,
whichever comes first.


                                           2
However, if Appellees need additional time beyond the 30-day period to obtain and
file documentation showing the final resolution of the claim, Appellees should file
in this Court a request to continue the abatement of the appeal until final resolution
is obtained in federal court. Such a request must also be filed within 30 days of the
date of this order.

Upon Appellees’ showing that there has been a final resolution of Appellees’ claim
to enforce the settlement agreement, the Court will determine whether briefing is
required to address Appellees’ request that this Court recognize the federal court’s
final judgment.

The appeal is removed from this Court’s March 9, 2022 submission docket.

It is so ORDERED.

Judge’s signature:          /s/ Richard Hightower
                            Acting individually

Date: August 16, 2022




                                          3